Reese, C. J.,
dissenting.
. It cannot be inferred that it was the “custom” of defendant to allow the tank-room to become so filled with *401steam as to render the lights invisible at a greater distance than six feet. If the lights were rendered invisible at that distance, it must be apparent to any thinking-person that the tank-room was shrouded in almost total darkness. A large fan had been placed in an opening in the far end wall for the purpose of carrying the steam out of that room, evidently in order that the employees could see their way and protect themselves from the great danger of terrible accidents. So far as appears, that fan had been kept continually in motion, accomplishing the purpose of its usé, until the day of the accident, when, “for some unexplained reason,” it was not in operation. Perhaps of all days on that day that fan should have been kept in operation, so that employees could see and avoid the lurking danger. Whose duty was it to keep that fan in operation? Surely not the employees. Negligence was a question of fact for the submission to the jury. If so, was not the failure to perform that duty evidence of negligence on the part of the employer? Should not the question have been submitted to the jury? It seems to me that there can be but one answer to the question, and that answer in the affirmative.
Did the decedent assume the risk by' continuing to work on that day? Had he not the right to expect that the fan would be put in motion when the extraordinary accumulation of steam became apparent? If “custom” is to govern, he certainly had, for it is clearly shown that it was the custom of defendant to keep the fan running. It is contended that decedent knew of the condition and consequent danger in time to have avoided the accident; that he was informed of the danger by the foreman. What was that information? The foreman said to him: “Kind of watch out. It is kind of steamy. Look around a bit.” The answer of decedent was: “I know this about as good as you.” Knew what? That it was “kind of steamy.” I apprehend that he knew it was “kind of steamy,” for such was, no doubt, the case all the time, but that was no proof that he knew there was so near a condition of total darkness *402before he entered. He knew it was a bit steamy in there, and that he should look around a bit. That meant to him that, if he would look around a bit, he could see his way in and out and avoid all danger. It could have meant nothing else.
Before his death he said he had made a mistake; that he had “made a mistake of the lights.” Of course he made a mistake. Could any one think he would deliberately walk, or jump, into the seething caldron? He mistook the dim light over the tank for the one near the door. This was his mistake. He could see nothing but the light, else he would not have fallen into the tank and lost his life.
I think the case should have been submitted to the jury, and that the district court erred in withdrawing it from them.